 1 BURSOR & FISHER, P.A.                        Email: bborchard@ggulaw.com
   L. Timothy Fisher (Bar No. 191626)           Email: jbaker@ggulaw.com
 2 Joel D. Smith (Bar No. 244902)
   1990 North California Boulevard, Suite 940   Attorneys for Defendant Miniclip SA
 3 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 4 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 5          jsmith@bursor.com
 6 Attorneys for Plaintiff

 7 O’MELVENY & MYERS LLP
   Randall W. Edwards (S.B. #179053)
 8
   redwards@omm.com
 9 Matthew D. Powers (S.B. #212682)
   mpowers@omm.com
10 Two Embarcadero Center, 28th Floor
   San Francisco, CA 94111
11 Telephone: (415) 984-8700
   Facsimile: (415) 984-8701
12

13 O’MELVENY & MYERS LLP
   Kelsey M. Larson (S.B. #267982)
14 klarson@omm.com
   400 South Hope Street
15 Los Angeles, CA 90071
   Telephone: (213) 430-6000
16 Facsimile: (213) 430-6407

17 Attorneys for Defendant Apple Inc.
   CONRAD | METLITZKY | KANE LLP
18 Warren Metlitzky (Bar No. 220758)
   Elizabeth A. Kim (Bar No. 295277)
19 Four Embarcadero Center, Suite 1400
   San Francisco, CA 94111
20 Tel: (415) 343-7100
   Fax: (415) 343-7101
21 Email: wmetlitzky@conmetkane.com
   Email: lkim@conmetkane.com
22
   GOODSMITH GREGG & UNRUH LLP
23 Timothy B. Hardwicke
   (admitted pro hac vice)
24 Brian P. Borchard
   (admitted pro hac vice)
25 Jonathan L. Baker
   (admitted pro hac vice)
26 150 S. Wacker Drive, Suite 3150
   Chicago, IL 60606
27 Tel: (312) 322-1981
   Fax: (312) 322-0056
28 Email: thardwicke@ggulaw.com

      JOINT STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE
      CASE NO. 2:21-CV-00124-WBS-KJN
 1                             UNITED STATES DISTRICT COURT

 2                           EASTERN DISTRICT OF CALIFORNIA

 3

 4   DEREK MASTEL, individually and on          Case No. 2:21-CV-00124-WBS-KJN
     behalf of all others similarly situated,
 5                                              JOINT STIPULATION CONTINUING
                         Plaintiff,             CASE MANAGEMENT CONFERENCE
 6
          v.                                    Hon. William B. Shubb
 7
     MINICLIP SA and APPLE INC.,
 8
                         Defendants.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     JOINT STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE
     CASE NO. 2:21-CV-00124-WBS-KJN
 1           Pursuant to Local Rules 143 and 144, Plaintiff Derek Mastel and Defendants Apple Inc.

 2   (“Apple”) and Miniclip SA (“Miniclip”) (collectively, “Defendants”) hereby stipulate as follows:

 3           WHEREAS, Plaintiff filed his Complaint in the above-captioned action on January 21,

 4   2021;

 5           WHEREAS, Apple filed its motion to dismiss on April 12, 2021;

 6           WHEREAS, Miniclip filed its motion to dismiss on May 11, 2021;

 7           WHEREAS, the hearing for the motions to dismiss is set for July 12, 2021 at 1:30 P.M.;

 8           WHEREAS, this Court set an initial Scheduling Conference for July 19, 2021 at 1:30

 9   P.M., with a Joint Status Report due by July 6, 2021;

10           WHEREAS, in the interest of judicial efficiency, Plaintiff and Defendants believe that all

11   deadlines concerning case management should be continued until after the motions to dismiss are

12   decided;

13           WHEREAS, good cause exists, and the parties have not sought any previous extensions

14   related to the Joint Status Report or initial Scheduling conference.

15           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

16   Plaintiff and Defendants as follows:

17           The parties request that the Court continue the current deadlines for the Joint Status

18   Report and the initial Scheduling Conference, and set the following deadlines once the Court

19   issues its order on Defendants’ motions to dismiss:

20           1. The deadline for the Parties to file the Joint Status Report will be 30 days after the
21   Court enters an order on the Defendants’ motions to dismiss (or, if the Court issues separate

22   orders on those motions, 30 days after entry of the later of the two orders); and

23           2. The initial Status Conference will be 45 days after the Court enters an order on the

24   Defendants’ motions to dismiss (or, if the Court issues separate orders on those motions, 45 days

25   after entry of the later of the two orders), or another date convenient for the Court.

26
27

28

      JOINT STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE                                            1
      CASE NO. 2:21-CV-00124-WBS-KJN
 1   Dated: June 29, 2021                                   Respectfully submitted,

 2                                                          BURSOR & FISHER, P.A.

 3                                                          By:    /s/ Joel D. Smith
                                                                   Joel D. Smith
 4                                                                 Attorneys for Plaintiff

 5
                                                            O’MELVENY & MYERS LLP
 6
                                                            By:    /s/ Kelsey M. Larson
 7                                                                 (as authorized on 6/29/2021)

 8                                                                 Attorneys for Defendant
                                                                   Apple Inc.
 9
                                                            GOODSMITH GREGG & UNRUH LLP
10
                                                            By:    /s/ Tim Hardwicke
11                                                                 (as authorized on 6/29/21)

12                                                                 Attorneys for Defendant
                                                                   Miniclip SA
13

14
           IT IS SO ORDERED.
15
           The Scheduling Conference is continued to August 30,2021 at 1:30 p.m. A Joint status
16
     report shall be filed no later than August 16, 2021.
17
            Dated: June 29, 2021
18

19

20
21

22

23

24

25

26
27

28

      JOINT STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE                                     2
      CASE NO. 2:21-CV-00124-WBS-KJN
